Opinion issued March 28, 2019




                                           In The

                                  Court of Appeals
                                          For The

                             First District of Texas
                               ————————————
                                  NO. 01-19-00035-CV
                               ———————————
                     IN THE INTEREST OF E.G., A CHILD



                     On Appeal from the 314th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-03159J


                            MEMORANDUM OPINION

      Appellants, mother and father, have each filed a notice of appeal of the trial

court’s final decree terminating their parental rights to E.G., their minor child.

Mother has filed a motion to dismiss her appeal “[s]ince the [trial c]ourt has

granted a New Trial.”1


1
      After mother filed her motion, we notified father that his appeal was subject to dismissal
      for want of jurisdiction unless he filed a response showing how the Court has jurisdiction
      We grant the motion, and dismiss the appeals.

      In the trial court, mother timely filed a motion for new trial requesting that

the trial court “set aside the Decree of Termination signed on December 31, 2018”

and grant her a new trial. See TEX. R. CIV. P. 329b(a). On February 26, 2019, the

trial court signed an order granting mother’s motion for new trial. And, that day,

the trial court signed a separate order granting father a new trial.

      When the trial court grants a motion for new trial, the case is reinstated on

the trial court’s docket as though no trial had been previously conducted. Wilkins

v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005). “[T]the slate is

essentially wiped clean as to orders such as an oral pronouncement of judgment

and written judgment based on the trial.” In re Dep’t of Family & Protective

Servs., 273 S.W.3d 637, 644 (Tex. 2009). The granting of a new trial renders the

appeal moot, and this Court lacks jurisdiction over the appeal. See In re J.L.G., Jr.,

No. 01-17-00129-CV, 2017 WL 1504008, at *1 (Tex. App.—Houston [1st Dist.]

Apr. 15, 2017, no pet.) (mem. op.); Galvan v. Harris Cty., No. 01-09-00884-CV,

2011 WL 345677, at *1 (Tex. App.—Houston [1st Dist.] Jan. 31, 2011, no pet.)

(mem. op.).




      over his appeal. See TEX. R. APP. P. 42.3(a). Father responded that the trial court had
      granted him a new trial and “dismissal of this appeal for want of jurisdiction is
      appropriate.”
                                             2
      Accordingly, we grant mother’s motion, and we dismiss her appeal and

father’s appeal for want of jurisdiction. See TEX. R. APP. P. 42.1(a), 42.3(a),

43.2(f). We direct the Clerk of this Court to issue the mandate in this case no later

than seven days from the date of this opinion. See TEX. R. APP. P. 18.1(c).

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                         3